Third District Court of Appeal
                               State of Florida

                          Opinion filed July 6, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D20-310
         Lower Tribunal Nos. F17-6712, F16-23195, F19-18684
                         ________________

                             Patrick Llanos,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Andrea R.
Wolfson, Judge.

      Carlos J. Martinez, Public Defender, and Andrew Stanton, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and Joanne Diez, Assistant
Attorney General, for appellee.


Before SCALES, HENDON and LOBREE, JJ.

     PER CURIAM.

     Affirmed.